DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (2018/0135830) in view of Petluri et al. (2017/0363257).
With respect to claims 1 and 24, Cai teaches a grow-light (Abstract) comprising: a broadband blue solid-state light source that generates broadband blue light with a peak emission wavelength from 420 nm to 495 nm (III in Fig. 7) and a full width at half maximum of at least 30 nm (Fig. 7).  
Cai does not explicitly teach wherein the broadband blue light is composed of a combination of multiple narrowband blue to cyan light emission of two or more different wavelengths (claim 1); wherein the broadband blue solid-state light source comprises multiple blue to cyan narrowband LEDs of different peak emission wavelengths (claim 24).
As for claim 1, Petluri also drawn to generating broadband blue light, teaches wherein the broadband blue light is composed of a combination of multiple narrowband blue (Fig. 4) to cyan (Fig. 7) light emission of two or more different wavelengths (Fig. 1A).
As for claim 24, Petluri teaches wherein the broadband blue solid-state light source comprises multiple blue to cyan narrowband LEDs (30, 32, 34, and 36) of different peak emission wavelengths (paragraph 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the blue and cyan combination taught in Petluri in place of the broadband blue light of Cai, in order to provide a desired mixed output spectrum for improved color rendering and as a known alternative to simple blue (paragraphs 4 and 6 of Petluri). 

As for claim 2, Cai teaches wherein the broadband blue light substantially matches at least one of: the absorption peak wavelength of chlorophyll-a; the absorption peak wavelength of chlorophyll-b; and the absorption peak wavelength of carotenoid (Fig. 1).  
As for claim 3, Cai teaches wherein the peak emission wavelength of the broadband blue light is at least one of: from 420 nm to 450 nm; from 460 nm to 480 nm; and from 450 nm to 465 nm and 480 nm to 495 nm (Fig. 7).  
As for claim 4, Cai teaches further comprising a red solid-state light source (VI in Fig. 7) or red photoluminescence material that generates red light with a peak emission wavelength from 630 nm to 680 nm (Fig. 7).  
As for claim 5, Cai teaches wherein the broadband blue light has a blue photon flux, and the red light has a red photon flux, and wherein a ratio of the blue photon flux to the red photon flux is from about 1 : 3 to about 3 : 1 (Figs. 8A-10).  
As for claim 6, Cai teaches wherein the ratio of the blue photon flux to the red photon flux is about 1 : 1 (Figs. 8A-10).  
As for claim 9, Cai teaches further comprising a far red solid-state light source or a far red photoluminescence material that generates far red light (VII in Fig. 7) with a peak emission wavelength from about 630 nm to about 780 nm (Fig. 7).  
As for claim 10, Cai teaches wherein the broadband blue solid-state light source comprises a broadband LED having multiple different wavelength quantum wells (II and III in Fig. 7) that generate multiple different wavelength narrowband blue light emissions (Fig. 7).  
As for claim 11, Cai teaches further comprising at least one of: a green to yellow photoluminescence material that generates green to yellow light (IV in Fig. 7) with a peak emission wavelength from about 540 nm to about 600 nm (Fig. 7); and cyan to red photoluminescence material that generates cyan to red light (V in Fig. 7) with a peak emission wavelength from about 500 nm to about 680 nm (Fig. 7).  
As for claim 12, Cai teaches wherein broadband blue solid-state light source generates full spectrum blue light from 400 nm to 520 nm with a spectrum whose emission intensity varies by less than 25% over a wavelength range of at least 40 nm (Fig. 7).  
As for claim 13, Cai wherein the emission intensity varies by less than 20%, less than 15%, or less than 10% over a wavelength range of at least 40 nm or less than 10% from 430 nm to 470 nm or from 450 nm to 465 nm (Figs. 4A-4B and Fig. 7).  
As for claims 15-21 and 23, Cai and Petluri teach all of the claimed elements, as is discussed above.
As for claim 22, Cai teaches wherein the red solid-state light source comprises a narrowband blue LED and a red photoluminescence material (paragraph 65).  
With respect to claims 25-26, Cai does not explicitly teach wherein the broadband blue solid-state light source comprises a broadband LED having multiple different wavelength quantum wells that generate the multiple narrowband blue to cyan light emissions (claim 25); wherein the broadband blue solid-state light source comprises multiple blue to cyan narrowband LEDs of different peak emission wavelengths (claim 26).
As for claim 25, Petluri teaches wherein the broadband blue solid-state light source comprises a broadband LED (5) having multiple different wavelength quantum wells (30, 32, 34, and 36) that generate the multiple narrowband blue to cyan light emissions (paragraph 43).  
As for claim 26, Petluri teaches wherein the broadband blue solid-state light source comprises multiple blue to cyan narrowband LEDs (30, 32, 34, and 36) of different peak emission wavelengths (paragraph 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the blue and cyan combination taught in Petluri in place of the broadband blue light of Cai, in order to provide a desired mixed output spectrum for improved color rendering and as a known alternative to simple blue (paragraphs 4 and 6 of Petluri). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Petluri reference has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/28/2022